Order entered March 27, 2014




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-13-01141-CR

                            JEREMY JOHN SANDERSFELD, Appellant

                                                 V.

                                 THE STATE OF TEXAS, Appellee

                           On Appeal from the 296th Judicial District Court
                                        Collin County, Texas
                                Trial Court Cause No. 416-82341-07

                                              ORDER
        The Court has before it appellant’s March 25, 2014 pro se request for an extension of

time to file a response to counsel’s Anders brief. By order dated March 18, 2014, the Court

struck the brief because the record was incomplete and the brief did not comply with the

requirements of Anders. The Court ordered rebriefing after the complete record has been filed.

The amended brief is not due until May 17, 2014, and has not yet been filed.

        Accordingly, we DENY appellant’s March 25, 2014 pro se request without prejudice to

appellant filing another request if the new brief filed by counsel is also an Anders brief.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.
       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Jeremy John

Sandersfeld, TDCJ No. 1875695, Luther Unit, 6800 Luther Drive, Navasota, Texas 77868.


                                                 /s/    LANA MYERS
                                                        JUSTICE